Citation Nr: 1213895	
Decision Date: 04/16/12    Archive Date: 04/26/12

DOCKET NO.  04-38 023A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an effective date earlier than July 25, 2002, for service-connected posttraumatic stress disorder (PTSD).

2.  Whether there was clear and unmistakable error (CUE) in the February 1995 rating decision denying service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel

INTRODUCTION

The Veteran had active service from August 1963 to August 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.
  
In February 2009, the Board remanded the case to the RO, via the Appeals Management Center (AMC), for further development and adjudicative action.  In a Statement of the Case (SOC) and a Supplemental Statement of the Case (SSOC), both dated in March 2011, the RO/AMC affirmed the determinations previously entered.  The case was then returned to the Board for further appellate review.

A review of the claims file reveals that the Veteran filed a formal claim for special monthly compensation based on aid and attendance or housebound status in April 2011.  This issue has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  In August 1972, the Veteran filed a claim for service connection for an acquired psychiatric disorder, to include schizophrenia and "P.T."  He did not provide any specific contentions at that time as to how his psychiatric disorder was related to his active service.  

2.  A November 1972 rating decision denied the Veteran's claim for service connection for a psychiatric disorder.  The Veteran did not appeal this decision, and thus the November 1972 decision is final.

3.  On July 27, 1994, the Veteran filed an application to reopen the claim for service connection for a psychiatric disorder; he specifically claimed entitlement to service connection for PTSD due to an in-service stressor involving a fire aboard the USS Oriskany.

4.  In a February 1995 rating decision, the RO denied the claim for service connection for PTSD.

5.  In July 1995, the RO received information from the Department of Army and Joint Services Environmental Support Group verifying the Veteran's in-service stressor involving a fire aboard the USS Oriskany in October 1966.

6.  The evidence received by VA in July 1995 from the Department of Army and Joint Services Environmental Support Group was received within a year of the February 1995 rating decision and constituted new and material evidence that prevented the finality of that rating decision.

7.  In February 2003, service connection for PTSD was awarded, in part, based on service department records that had not been associated with the claims file at the time of the original denial of service connection in November 1972 due to the Veteran's failure to provide VA sufficient information to identify and obtain these records.

8.  As the February 1995 rating decision that denied the claim for service connection for PTSD is not final, it is not subject to a CUE determination.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an effective date of July 27, 1994, for the grant of service connection for PTSD have been met.  38 U.S.C.A. § 5110(a) (West 2002  & Supp. 2011); 38 C.F.R. §§ 3.156, 3.304, 3.400, 4.125 (2011).

2.  As the February 1995 RO rating decision is not final with respect to the claim for service connection for PTSD and cannot be revised or considered under a CUE claim, the appeal as to this issue is dismissed.  38 C.F.R. § 3.105 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's earlier effective date claim (separate from his assertions of CUE) for the award of service connection for PTSD arises from an appeal of the initial evaluation and assignment of an effective date following the grant of service connection.  It has been held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA for the earlier effective date claim in this case.

With regards to the CUE claim, given the parameters of the law surrounding CUE claims, the duties to notify and assist imposed by VCAA are not applicable where CUE is claimed in RO decisions.  See Parker v. Principi, 15 Vet. App. 407 (2002); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (VCAA is inapplicable to CUE claims in Board decisions).  A claim based on CUE is fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging CUE is not pursuing a claim for benefits, but rather is collaterally attacking a final decision.  See Livesay, 15 Vet. App. at 178-79.  In addition, a litigant has the burden of establishing such error on the basis of the evidence then of record.  See Id. (emphasis added).  Considering the record in light of the above, any further discussion of any VA notification or development duties owed the Veteran in connection to his CUE claim is unnecessary.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Mayfield III).  The claims file contains the Veteran's service treatment records, as well as post-service VA and private treatment records.  Moreover, the Veteran's statements in support of the claims are of record, as are arguments provided by his representative.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Factual Background

The Veteran essentially claims that an effective date prior to July 25, 2002, is warranted for the award of service connection for PTSD.  He claims an earlier effective date is warranted, as he suffered from the disorder at the time that he filed previous claims of service connection in August 1972 and July 1994.   In addition, the Veteran claims an earlier effective date on the basis of CUE in a February 1995 rating decision that the denied a previous claim for service connection for PTSD.    

For historical purposes, the Veteran filed a claim for service connection for a nervous condition in August 1972; it was noted on his claim that he "insisted on filing a claim for PT," which the Board notes appears to refer to posttraumatic stress disorder.  The Veteran did not make any contentions or offer any reasoning as to why he believed that his claimed disorder was related to his military service.  His service treatment records were associated with the claims file, which were negative for a diagnosed psychiatric disorder.  There is no indication that the RO attempted to obtain his service personnel records.  Thereafter, the RO obtained the Veteran's VA medical records showing that he was diagnosed with paranoid schizophrenia beginning in June 1972, for which he underwent in-patient treatment.  The RO denied the Veteran's claim for service connection by way of  November 1972 rating decision.  

On July 27, 1994, the Veteran filed an application to reopen the previously denied claim for service connection for a psychiatric disorder.  He specifically claimed that service connection was warranted for PTSD and that he had been previously misdiagnosed with a different disorder.  In connection with his claim, he identified his in-service stress as a fire that occurred aboard the USS Oriskany in September or October of 1966, during which several of his close friends were killed.  In support of his application, the RO obtained medical records showing that the Veteran received psychiatric treatment from December 1976 to March 1977 while detained in the Federal Bureau of Corrections; these records show that he was diagnosed and treated for schizophrenia.  Additional VA and private medical records were also obtained and showed that the Veteran was treated for schizophrenia from June 1972 to March 1973, in February 1974, from January 1979 to February 1979, and in January 1994.

The RO denied the Veteran's PTSD claim by way of the February 1995 rating decision, as it determined that there was no evidence of record showing that the Veteran was diagnosed with PTSD.  In denying the claim, the RO stated that the Federal Bureau of Prisons treatment records showed that the Veteran was hospitalized in February 1974 for psychiatric treatment.  The RO also acknowledged the medical records showing treatment for schizophrenia from December 1976 to March 1977, and in January 1994.  The RO explicitly noted that the following medical records were associated with the claims file:  treatment records from the Federal Bureau of Prisons from February 8, 1974, to March 17, 1977, and private treatment records dated from January 7 to January 13, 1994.

Thereafter, in July 1995, the RO received copies of the Veteran's service personnel records and confirmation from the Department of Army and Joint Services Environmental Support Group (ESG) that the Veteran was aboard the USS Oriskany in October 1966 when a fire broke out aboard the ship.  The extracts from the ship's command history and deck logs confirmed that forty-four officers were killed and that all hands were engaged in firefighting and rescue operations.  Thus, the Veteran's in-service stressor was corroborated.  The RO did not take any action with regards to the service connection claim directly following receipt of the evidence from the ESG.

On July 25, 2002, the Veteran filed a second application to reopen his claim for service connection for PTSD.  The RO then obtained the Veteran's VA medical records, which revealed the first evidence of a PTSD diagnosis in October 2002.  The RO reopened and granted the Veteran's PTSD claim and granted service connection in the February 2003 rating decision on appeal.  In granting the claim, the RO highlighted that the fire aboard the USS Oriskany was verified and that the Veteran's VA treatment records showed that he was diagnosed with PTSD.  The RO assigned an effective date of July 25, 2002, the date it received the Veteran's claim to reopen.  

In February 2003, the Veteran filed a Notice of Disagreement (NOD) with regards to the effective date assigned for his now service-connected PTSD.  He highlighted that he previously filed claims for service connection for PTSD in 1972 and 1995.  He essentially asserted that these claims were denied because there "was no such thing as PTSD in 1972" and because he had been misdiagnosed.  In subsequent statements and in a January 2009 informal hearing presentation, he asserted that there was CUE in the February 1995 rating decision that denied the claim for service connection for PTSD.  

III.  General Legal Criteria for an Earlier Effective Date for the Grant of Service Connection 

The Veteran contends that an effective date prior to July 25, 2002, is warranted for his service-connected PTSD essentially because he suffered from PTSD at the time that he first filed a claim for service connection for a psychiatric disorder in August 1972.  He essentially asserts that he was misdiagnosed with schizophrenia at that time.  Thus, the Veteran implicitly argues that the appropriate effective date for service connection is August 22, 1972, the date upon which he first filed a claim for service connection for a psychiatric disorder.

Generally, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application thereof.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

The law provides that when service connection is granted based on a claim which has been finally denied and subsequently reopened by the submission of new and material evidence, the effective date is the date of VA receipt of the new claim, or the day entitlement arose, whichever is later.  38 U.S.C.A. § 5100(a); 38 C.F.R. § 3.400(q)(2); Sears v. Principi, 16 Vet. App. 244 (2002), aff'd 349 F3d 1225 (2003).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  A "claim" or "application" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  An informal claim is any communication indicating intent to apply for one or more benefits.  The benefit being sought must be identified.  38 C.F.R. § 3.155.  An informal claim must also be in writing.  Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999); see also Szemraj v. Principi, 357 F.3d 1370 (2004) (defining when the "identification" requirement of 38 C.F.R. § 3.155(a) is met); Miguel v. Principi, 15 Fed. App. 857 (2001) (Federal Circuit declined to reverse interpretation in Rodriguez that an informal claim must be written) (non-precedential).

Applicable laws and regulations provide that if a Veteran files a claim for compensation with VA, and the claim is disallowed, he or she has the right to appeal that denial to the Board.  See  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202.  If a Veteran does not perfect an appeal, however, the rating decision becomes final.  See  38 C.F.R. §§ 20.302(a), 20.1103.

At the outset, the Board notes that establishing service connection for PTSD requires (1) medical evidence diagnosing the condition in conformity with the Fourth Edition of the Diagnostic and Statistical Manual of Mental Disorders, 1994 (DSM-IV), (2) credible supporting evidence that the claimed in-service stressor occurred, and (3) a link, established by medical evidence, between the current symptomatology and the established in-service stressor.  See 38 C.F.R. §§ 3.304(f), 4.125(a); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

The Board also acknowledges that when originally denied in November 1972, the claim was characterized as entitlement to service connection for psychiatric disorder, noted to include schizophrenia and "P.T.".  Case law provides that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Thus, pursuant to the holding in Clemons, the Board has more broadly characterized the Veteran's service connection claim as an acquired psychiatric disorder, to include schizophrenia and PTSD.

A.  Earlier Effective Date Under 38 C.F.R. § 3.156(c)

As previously noted, the Veteran contends that his service-connected PTSD should be effective from the date of his original August 1972 claim.  In this instance, the Board acknowledges that the Veteran's claim for PTSD was ultimately granted because new evidence regarding an in-service stressor was received by VA in July 1995.  Given these facts, the Board must first address whether an earlier effective date is warranted under 38 C.F.R. § 3.156(c).    

VA regulations provide, and as previously explained, that the effective date of an award of compensation is generally fixed in accordance with the facts found, but cannot be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110(a).  An evaluation and award of compensation based on a claim reopened after final disallowance thus is effective as of the date of receipt of the claim to reopen or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  An exception exists for claims reopened because new and material evidence in the form of service department records has been received, however.

From June 10, 1993, to September 2006, 38 C.F.R. § 3.400(q)(2) provided that the effective date for an evaluation and award of compensation based on a claim reopened due to the receipt of new and material evidence in the form of service department records was "to agree with evaluation (since it is considered these records were lost or mislaid) or date of receipt of claim on which prior evaluation was made, whichever is later . . . ."  38 C.F.R. § 3.156(c) provided that:

Where the new and material evidence consists of a supplemental report from the service department, received before or after the decision has become final, the former decision will be reconsidered by the adjudicating agency of original jurisdiction.  This comprehends official service department records which presumably have been misplaced and have now been located and forwarded to the Department of Veterans Affairs.  Also included are corrections by the service department of former errors of commission or omission in the preparation of the prior report or reports and identified as such . . .

"Read together, §§ 3.156(c) and 3.400(q)(2) provided that the effective date for an award of benefits based on newly discovered service department records that were previously unavailable 'may relate back to the date of the original claim or date entitlement arose even though the decision on that claim may be final . . .'"  Mayhue v. Shinseki, 24 Vet. App. 273 (2011), quoting New and Material Evidence, 70 Fed. Reg. 35,388 (proposed June 20, 2005).

Revisions to these regulations were proposed in June 2005.  The purpose was "to clarify long-standing VA rules" "regarding reconsideration of decisions on the basis of newly discovered service department records" and "to include the substance of current 38 C.F.R. § 3.400(q)(2) in revised § 3.156(c)" rather than to effect substantive changes.  Id. at 277-78, quoting New and Material Evidence, 70 Fed. Reg. 35,388 (proposed June 20, 2005) and New and Material Evidence, 71 Fed. Reg. 52, 455 (September 6, 2006).

The proposed revisions became effective on October 6, 2006.  From that point until the present, 38 C.F.R. § 3.156(c) provides that notwithstanding any other section of 38 C.F.R. Part 3, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding 38 C.F.R. § 3.156(a) (concerning the requirement to reopen a previously finally denied claim with new and material evidence).  This includes (i) service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the Veteran by name, as long as the other requirements of 38 C.F.R. § 3.156(c) are met; (ii) additional service records forwarded by the Department of Defense or the service department any time after VA's original requires for service records; and (iii) declassified records that could not have been obtained when the records were classified when VA decided the claim.

38 C.F.R. § 3.156(c)(2) provides that such records do not include to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records and Research Center (JSRRC), or from any other official source.

38 C.F.R. § 3.156(c)(3) provides that an award made based all or in part on the records identified by paragraph (c)(1) of this section is effective on the date entitlement arose or the date VA received the previous claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously denied claim.

Given that these changes were clarifying rather than substantive in nature, the United States Court of Appeals for Veterans Claims (Court) has concluded that pre-amended 38 C.F.R. § 3.156(c), like amended 38 C.F.R. § 3.156(c), "authorizes an effective date [for a reconsidered claim based on newly discovered service department records] as early as the date of the original claim."  Mayhue, 24 Vet. App. at 279, quoting Vigil v. Peake, 22 Vet. App. 63, 65 (2008).  Thus, the Board need not differentiate between the former and revised versions of 38 C.F.R. § 3.156(c).

In this case, subsequent to the initial final denial in November 1972, the Veteran submitted a claim to reopen on July 27, 1994, at which time he specifically claimed entitlement to PTSD and identified the fire aboard the USS Oriskany as the in-service stressor related to his claimed PTSD.  Subsequently, in July 1995, the ESG forward the ship's command history and deck logs to the RO corroborating the Veteran's stressor.  Service connection was eventually granted based, in part, on the verified stressor.  The Board finds that the July 1995 evidence from the ESG constitutes relevant official service department records which were not associated with the claims file when VA first decided the claim in November 1972.

However, the Board also finds that the Veteran had not provided sufficient information at the time of the November 1972 rating decision to enable VA to obtain these records.  In this regard, the Board highlights that prior to July 27, 1994, the Veteran made no mention of any in-service stressful events attributable to his claimed psychiatric disorder.  Indeed, at the time of his initial adjudication of the claim in November 1972, the Veteran had not provided any information whatsoever to support his contention that the claimed disorder was related to his military service.  In fact, the Veteran did not indicate in any manner how the claimed psychiatric disorder was causally related to service.  Moreover, the evidence of record reflects that there was no indication of any psychiatric disorder in his service treatment records, and the other medical evidence of record at that time reflects that he developed an acquired psychiatric disorder (then diagnosed as schizophrenia) years after his separation from service.  Simply put, the Veteran did not provide any information at the time of his initial claim that would warrant a search of service records for verification of a stressor.  Therefore, the Board finds that the relevant service department records could not have been obtained when VA first decided the claim in November 1972 because the Veteran did not provide sufficient information for VA to identify and obtain these appropriate records.  See 38 C.F.R. § 3.156(c)(2).  Accordingly, the Veteran's initial claim for service connection is not entitled to reconsideration under 38 C.F.R. 3.156(c)(2).  Thus, the effective date for service connection cannot reach back to the date of the Veteran's initial claim in August 1972.

The Board further notes that its determination that an effective date of August 22, 1972, is not warranted in this case is also consistent with the holding of Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), wherein the Court held that the duty to assist is not a "one way street."  If the Veteran wants help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Here, as already stated, the Veteran provided no information regarding the purported stressor until July 27, 1994.

In reaching the above determination, the Board acknowledges that the evidence obtained from the ESG in July 1995 was constructively of record even if not actually associated with the claims file at the time of the November 1972 rating decision.  Additionally, it does not appear from the evidence of record that VA made any attempt to obtain the Veteran's service personnel records or any other information regarding the nature of his service at the time of the November 1972 rating decision.  However, the Board again emphasizes that the Veteran did not provide sufficient information for VA to identify and obtain relevant service records through official channels at that time.  Therefore, the Board must find that the service department records associated with the claims file in July 1995 is not entitled to the application of 38 C.F.R. § 3.156(c)(2).

B.  Earlier Effective Date Under 38 C.F.R. § 3.156(b)

Next, the Board turns its attention to whether an earlier effective date is warranted under 38 C.F.R. § 3.156(b).  

Applicable regulatory and statutory provisions stipulate that the effective date for an award of service connection based on a claim reopened after final disallowance will be the date of receipt of the application to reopen, or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400(r); see also 38 U.S.C.A. § 38 U.S.C.A. § 5110(a).  The Veteran's claim to reopen was received by VA on July 27, 1994.  The Board cannot look behind the date the claim to reopen was received in considering the Veteran's claim.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006); see also Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005) ("[A]bsent a showing of [clear and unmistakable error, the appellant] cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date.").  The Board finds that 38 C.F.R. § 3.400(q)(2) is applicable under the circumstances of this case because as was explained above, there is a final 1972 rating decision that cannot be disturbed at this point, absent a motion for clear and unmistakable error.  See 38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100, 20.1400, et. seq. (2011).  As such, this is a reopened claim, and must be treated as such with respect to assigning the appropriate effective date.

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Generally, a specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 C.F.R. § 3.151(a).  However, any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

A claim may remain pending in the adjudication process, even for years, if VA fails to act on it.  See Norris v. West, 12 Vet. App. 413 (1999).  A pending claim theory in connection with a challenge to the effective-date decision is procedurally proper.  See Jones v. Shinseki, 619 F.3d 1371-72 (Fed. Cir. 2010).

VA regulations, specifically 38 C.F.R. § 3.156(b), provides that evidence received within the one year period prior to the decision becoming final is to be considered as having been received in connection with the claim which was pending at the beginning of the appeal period.  In Jennings v. Mansfield, 509 F.3d 1362, 1368, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that "a claim becomes final and subject to a motion to reopen only after the period for appeal has run.  Any interim submissions before finality must be considered by VA as part of the original claim."

The Board notes that the legal standard of what constitutes "new and material" evidence was amended during the pendency of this appeal.  This amendment is inapplicable in the instant case as the amendment applies prospectively to claims filed on or after August 29, 2001.  See 38 C.F.R. § 3.156(a).  The Veteran's initial application to reopen the claim of service connection was received prior to that date.

But under the circumstances of this case, which concerns the assignment of an earlier effective date rather than whether new and material evidence was received, the Board herein will focus on the meaning of "new and material" evidence for the purposes of 38 C.F.R. § 3.156(b).  

In Muehl v. West, 13 Vet. App. 159 (1999) the Veterans Court addressed the issue of whether a decision becomes final if new and material evidence is submitted within the one year period and the benefit is ultimately granted.  Mr. Muehl, in December 1992, filed a claim to reopen a previously denied claim for VA benefits and the RO denied his request to reopen in September 1993.  Id.  In January 1994 Social Security Administration (SSA) records were submitted and the RO issued a decision in March 1994 stating that it was reopening the claim and denying the claim on the merits.  In February 1995 the Veteran requested reconsideration of the decision and in February 1996 the RO granted a VA pension.  Id.  Mr. Muehl appealed the February 1996 decision, challenging the effective date of the award.  The Board determined that the September 1993 decision had become final because the Veteran had never appealed that decision and that the January 1994 submission of SSA records was an informal claim.  Id.  The Court held that because the SSA records were received within one year of the September 1993 decision the September 1993 decision did not become final.  Id.

Muehl, Jennings, and another case in that line, Young v. Shinseki, 22 Vet. App. 461 (2009), all involve disputes over the effective date to be assigned for benefits which were ultimately granted based on the evidence submitted in the one year period following the denial of a claim.

Based on the evidence of record and applicable laws and regulations as explained above, the Board finds that July 27, 1994, is the appropriate effective date for the grant of service connection for the Veteran's PTSD disability.  

The Court has consistently held that when a statement is submitted within one year of a rating decision, even if it is not found to be a valid NOD with that prior rating decision, that "does not end the inquiry" as the statement (and any other submissions received within one year of the rating decision) must be examined to determine whether it includes the submission of new and material evidence.  Buie v. Shinseki, 24 Vet. App. 242 (2010).  This is because "38 C.F.R. § 3.156(b) requires that any subsequent decision based on such evidence relate[s] back to the original claim."  Id. at 251-52; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); Muehl v. West, 13 Vet. App. 159, 160-61 (1999).  In this case, additional evidence was received by the RO in July 1995, within a year of the February 1995 rating decision that the denied the claim for PTSD.  Thus, the Board must consider whether the Veteran was entitled to an earlier effective date under 38 C.F.R. § 3.156(b).

Accordingly, the Board has reviewed the information received from the ESG in July 1995 and concludes this evidence constitutes new and material evidence, within the meaning of 38 C.F.R. § 3.156(b),  which prevented the finality of the February 1995 rating decision.  In accordance with Jennings, the Board emphasizes that "[a]ny interim submissions before finality must be considered by VA as part of the original claim."  Here, VA received evidence in July 1995 from the ESG, within approximately five months of the February 1995 rating decision, verifying the Veteran's in-service stressor.  This evidence is "new and material" within the meaning of 38 C.F.R. § 3.156(b) in that it establishing an element necessary to substantiate the claim for service connection for PTSD.  See 38 C.F.R. §§ 3.304(f), 4.125.  Thus, the July 1995 evidence is considered to have been filed in connection with the July 27, 1994 claim.  Hence, within one year of the February 1995 disallowance of his claim, new and material evidence was added to the record.

Additionally, the Board notes that the RO ultimately granted the Veteran's PTSD claim in February 2003 based, in part, on the information received from the ESG in July 1995.  Although the RO did not take any action following receipt of this evidence in 1995, it eventually obtained the Veteran's VA treatment records showing a diagnosis of PTSD in October 2002.  See generally Shade v. Shinseki, 4 Vet. App. 110, 117-18 (2010) (holding that 38 C.F.R. § 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim").  Given this, the Board finds that the "new and material evidence" within the context of 38 C.F.R. § 3.156(b) was received in July 1995.

Thus, when considering the record as a whole, the Board finds the evidence received from the ESG in July 1995 barred the February 1995 rating decision from becoming final.  As the February 1995 rating decision was not final, the February 2003 rating decision is simply a readjudication of the outstanding issue of whether service connection for PTSD was warranted.  Therefore, the Board finds that the effective date of the grant of service connection for PTSD should be the date the Veteran's claim to reopen was received, in other words, July 27, 1994.  The Veteran's claim for an earlier effective date is, therefore, granted, but only to that extent.

IV.  CUE in the February 1995 Rating Decision

The Veteran alleges clear and unmistakable error (CUE) in the February 1995 rating decision with respect to the denial of service connection claim for PTSD.  Specifically, the Veteran maintains that CUE is showing by:  (1) failure to explicitly discuss and consider evidence of record showing that he was treated for a psychiatric disorder as early as 1972 and his previous claim for PTSD; (2) failure to consider evidence verifying his claimed in-service stressor related to a fire aboard the USS Oriskany in October 1966; and (3) incorrectly identifying the dates and locations of his psychiatric treatment in 1974.  

In May v. Nicholson, 19 Vet. App. 310 (2005), the Court of Appeals for Veterans Claims (Court) stated that, although it may appear on first blush that a valid CUE claim has been filed, a CUE claim "cannot lie as to a decision that is still open to direct review."  May v. Nicholson, 19 Vet. App. 310, 317 (2005) (emphasis in original).  In reaching this determination, the Court reasoned that a collateral attack or CUE motion made prior to a determination becoming final bypasses the avenue of direct appeal, resulting in the Veteran being "handicapped by the heightened burdens of proof and pleading that are characteristic of a collateral CUE attack."  Id.  As such, the Court held that a CUE claim cannot be filed as to a matter that is still appealable or pending.  Id. at 320.  

In this case, the Board finds that the Veteran's purported CUE claim as to the February 1995 rating decision is premature because this rating action was not final.  As explained above, the VA received "new and material evidence" within the meaning of 38 C.F.R. § 3.156(b) in July 1995, within a year of the February 1995 rating decision.  The receipt of this evidence prevented the finality of the July 1995 rating decision.  The claim remained pending until it was eventually granted in February 2003.  Therefore, the February 1995 rating decision was not final and the Veteran cannot raise a claim of CUE with respect to that decision.  See Link v. West, 12 Vet. App. 39, 33 (1998) (holding that CUE claim does not exist, as matter of law, where there is no prior final RO decision).  

In view of the foregoing, the Board finds that the claim for CUE in the February 1995 rating decision is without legal merit and, at this time, must be dismissed without prejudice.  38 U.S.C.A. § 7105; see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

An effective date of July 27, 1994, an no earlier, for the award of service connection for PTSD is granted, subject to the laws and regulations governing monetary awards.

The February 1995 RO rating decision having not been final, the claim of CUE with respect to that decision is dismissed.





____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


